NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued February 16, 2017 
                                Decided March 9, 2017 
                                             
                                         Before 
 
                           JOEL M. FLAUM, Circuit Judge 
                            
                           DANIEL A. MANION, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
 
No. 16‐3439 
 
SHEENA MCMILLON,                                Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Eastern District of 
                                                Wisconsin. 
      v.                                         
                                                No. 2:15‐CV‐00780 
JOANNA REINSTEIN, et al.,                        
      Defendants‐Appellees.                     Nancy Joseph, 
                                                Magistrate Judge. 
 
                                       O R D E R 
 
       Sheena McMillon claims that her constitutional rights were violated on three 
separate occasions when she was fired by IRIS Financial Services Agency (“IRIS”) in 
2012, when she was suspended from her job as a pharmacy technician at Walgreens in 
2012, and when her license to operate a child care center was revoked by the Wisconsin 
Department of Children and Families (“DCF”) in 2015. Perhaps McMillon is a victim of 
some unconstitutional action. The problem is that the case before us is against the City 
of Milwaukee and Joanna Reinstein, who at the time of the events in dispute was an 
employee of the City of Milwaukee. Neither defendant had any “authority or control” 
No. 16‐3439                                                                           Page 2 
 
over either McMillon’s employment or her license, a fact which the district court relied 
upon to dismiss her 42 U.S.C. § 1983 action on the pleadings. For the reasons that follow 
and for the reasons set forth in the thorough opinion of the district court, we affirm the 
district court’s judgment. 
 
        In 2012, Sheena McMillon and her mother, Cheryl Meeks, were employed by 
IRIS as home‐care providers for Meeks’ adult, disabled daughter L.M. (McMillon’s 
sister). The record is unclear whether IRIS is a state or private agency, but the business 
arrangement is typical: IRIS serves as a conduit for Wisconsin state funds. In January 
2012, Reinstein, an employee of Adult Protective Services, fielded a complaint that 
Meeks had neglected L.M. This triggered an investigation which led, apparently, to 
Reinstein concluding that McMillon had neglected and financially exploited her sister.  
 
        Reinstein subsequently notified IRIS of her conclusions, and IRIS terminated 
McMillon’s employment. Reinstein allegedly also informed MaryKay Smet, McMillon’s 
state licensing specialist, of her findings. Informing Smet allegedly resulted in two 
harms to McMillon. First, it resulted in Walgreens suspending McMillon’s employment 
as a pharmacy technician. Second, it resulted in the Wisconsin state DCF revoking 
McMillon’s license to operate a child care center three years later. 
 
        While the legal gloss on the dispute is somewhat unclear, the factual allegations 
are clear. McMillon alleges that Reinstein knowingly made a false internal report of 
abuse and then told both IRIS and a Wisconsin state employee about it. Spreading this 
misinformation caused reasonably foreseeable consequences: McMillon was terminated 
by IRIS; various Wisconsin state agencies learned the misinformation; and McMillon’s 
private employer learned of the misinformation and suspended her. Had McMillon 
known of the false internal report, she would have requested a hearing to correct it. 
 
        On a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c), the 
district court rejected the notion that McMillon had suffered a deprivation of property 
or liberty without due process of law. Specifically, it held that McMillon did have a 
property interest in her child care license, but that it could not find that the named 
defendants had any “authority or control” over DCF and as such they were not 
personally responsible for depriving McMillon of her property. Just so. This is made all 
the more clear when considering the process McMillon asks for: notice and an 
opportunity to contest Reinstein’s findings. Requiring such a hearing in this context 
would not solve McMillon’s property deprivation, which is the subsequent revocation 
of her license under Wisconsin state law. Any process required before revoking a 
No. 16‐3439                                                                            Page 3 
 
license is provided for in Wisconsin state law and DCF procedures binding on DCF, not 
on Reinstein or the City of Milwaukee. If McMillon contends that DCF routinely relies 
upon unreliable evidence provided by municipal agencies when arbitrarily revoking 
licenses, the proper vehicle for that claim is a § 1983 lawsuit against DCF.1  
 
        The district court also rejected McMillon’s argument that Reinstein and the City 
of Milwaukee had unconstitutionally deprived her of her liberty interest in her “good 
name, reputation, honor and integrity.” As properly noted by the district court, this is 
not a cognizable liberty interest, but McMillon’s job prospects are. If McMillon were 
stigmatized by publicly disclosed information, which caused her to “suffer[] a tangible 
loss of other employment opportunities,” then she would have a claim for a deprivation 
of an occupational liberty interest. Townsend v. Villas, 256 F.3d 661, 669‐70 (7th Cir. 
2001). Such a claim seems the fairest reading of McMillon’s allegations. 
 
        However, as correctly held by the district court, McMillon has alleged no public 
disclosure by Reinstein or the City of Milwaukee. Reinstein is alleged to have disclosed 
her findings to IRIS and to MaryKay Smet, a state regulator. Both disclosures are 
authorized by Wisconsin law. Wis. Stat. § 55.043(6)(b)(6); Wis. Stat. § 55.043(6)(b)(9). Any 
unauthorized disclosure of such reports is prohibited by Wisconsin law, so that 
Reinstein and the City of Milwaukee cannot be considered to have made any “public 
disclosure.” To the extent McMillon alleges that Smet or another Wisconsin state 
employee or agency made an unauthorized disclosure downstream, again, that entity 
represents the proper defendant. If each disclosure of Reinstein’s report was authorized, 
perhaps McMillon believes the entire protective services regulatory scheme violates due 
process. It is clear, however, that both Reinstein and the City of Milwaukee could not be 
considered to have deprived McMillon of a liberty interest, so this claim was also 
properly dismissed. 
 
        Accordingly, for these reasons and those set forth in the district court’s opinion, 
the judgment of the district court is AFFIRMED. 
 
         
 



                                                 
1 It is true that this might lead to on‐the‐record inquiry into the facts of whether abuse actually occurred 

or not in a particular case.